         Case 1:18-cv-05943-JMF Document 215 Filed 09/15/20 Page 1 of 2




                                                                                       William L. Charron
                                                                                                         Partner

                                                                                        Direct Tel: 212-326-0156
                                                                                        Direct Fax: 212-798-6927
                                                                                    wcharron@pryorcashman.com


                                                     September 8, 2020

VIA ECF

Hon. Jesse M. Furman, U.S.D.J.
United States District Court, Southern District of New York
40 Foley Square, Courtroom 1105
New York, New York 10007

       Re:     Coscarelli et al. v. Esquared Hospitality LLC et al.
               Case 1:18-cv-05943-JMF

Dear Judge Furman:

       We represent Defendants ESquared Hospitality LLC and BC Hospitality Group LLC (f/k/a
CCSW LLC) (collectively “Defendants”) in this action. We respectfully submit this letter-motion
seeking leave to file under seal two categories of documents in connection with Defendants’
motion to vacate the “Partial Final Award: Fee Application” and “Complete Final Award”) (the
“Fee Awards”) (ECF No. 208.)

        The first category comprises the Fee Awards, the Arbitrator’s August 14, 2020 Interim
Order and correspondence from Patrick Arenz to the Arbitrator dated August 21, 2020. (Charron
Decl. Exs. A-C, G.) These materials reference the substance of the initial Partial Final Award (the
“First Award”) which this Court has already temporarily sealed (ECF No. 182), and the Court has
previously sealed papers and exhibits upon Defendants’ request in connection with Plaintiff’s
motion to confirm and Defendants’ cross-motion to vacate the First Award. (ECF Nos. 191, 197,
204.) Defendants respectfully submit that the foregoing materials should likewise be sealed.

       The second category comprises documents referencing (a) Plaintiff’s counsel’s billing rates
and records for their work on this dispute and (b) testimony from Chloe Coscarelli’s deposition
which Plaintiff has designated as “Confidential – Attorneys Eyes Only.” (Charron Decl. Exs. E-
F, H.)

         Defendants have conferred with counsel for Plaintiff on these matters. Counsel’s position
is that neither category of documents should be sealed, but that if Defendants intended to seek
leave to file the first category under seal, then Defendants should accord the same treatment to the
second category. Accordingly, and out of an abundance of caution, Defendants also request leave
to file the second category of documents under seal.
        Case 1:18-cv-05943-JMF Document 215 Filed 09/15/20 Page 2 of 2




The Honorable Jesse M. Furman
September 8, 2020
Page 2


       We thank the Court for its consideration.

                                                            Respectfully submitted,

                                                            /s/ William L. Charron

cc: All counsel (via ECF)




       The motion to seal is granted temporarily. The Court will assess whether to keep the materials at issue sealed
       or redacted when deciding the underlying motions, when the Court will be in a better position to carefully
       balance the presumption in favor of public access against any countervailing interests.

       The Clerk of Court is direct to terminate ECF No. 211.

                                                             SO ORDERED.




                                                            September 14, 2020
